Case: 14-14974   Date Filed: 03/10/2017   Page: 1 of 8


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 14-14974
                          Non-Argument Calendar
                        ________________________

                         Agency No. A041-464-970

CHRISTOPHER ALPHONSO BENJAMIN,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.
                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                         ________________________

                              (March 10, 2017)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Christopher Alphonso Benjamin, proceeding pro se, seeks review of the

Board of Immigration Appeals’ (“BIA”) final order affirming the Immigration

Judge’s (“IJ”) order finding him removable and ineligible for derivative
              Case: 14-14974    Date Filed: 03/10/2017   Page: 2 of 8


citizenship. On appeal, Benjamin argues that: (1) the BIA incorrectly determined

that he did not qualify for derivative citizenship; and (2) the BIA incorrectly

determined that he was removable for having been convicted of an aggravated

felony offense. After careful review, we deny the petition.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th

Cir. 2001). Where the BIA agrees with the IJ’s reasoning, we will also review the

IJ’s decision to that extent. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1350

(11th Cir. 2009). We review legal issues de novo, giving deference to the BIA’s

interpretation of the immigration laws and regulations. Tovar v. U.S. Att’y Gen.,

646 F.3d 1300, 1303 (11th Cir. 2011). We will defer to the BIA’s interpretation if

it is reasonable. Id. We will not defer to the BIA’s decision if it does not rely on

existing BIA or federal court precedent; rather, we view such decisions as

persuasive authority. Id. We will also defer to the BIA’s interpretation of an

ambiguous immigration statute as long as the interpretation is reasonable and does

not contradict the clear intent of Congress. Chevron U.S.A., Inc. v. Nat. Res. Def.

Council, Inc., 467 U.S. 837, 842-44 (1984). We review de novo whether a prior

conviction qualifies as an aggravated felony. Accardo v. U.S. Att’y Gen., 634 F.3d
1333, 1335 (11th Cir. 2011).     While we read briefs filed by pro se litigants




                                         2
              Case: 14-14974     Date Filed: 03/10/2017   Page: 3 of 8


liberally, issues not briefed on appeal by a pro se litigant are deemed abandoned.

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008).

      First, we are unpersuaded by Benjamin’s claim that the BIA incorrectly held

that he did not qualify for derivative citizenship. When an individual seeks to

derive citizenship by naturalization, the law in effect when the last material

condition (naturalization, age, residence) is met is generally controlling. In Re

Rodriguez-Tejedor, 23 I. & N. Dec. 153, 163 (BIA 2001). Under a former section

of the Immigration and Nationality Act (“INA”), a child born outside of the United

States of alien parents becomes a United States citizen upon the naturalization of

the mother if: (1) the child was born out of wedlock and the paternity of the child

has not been established by legitimation; (2) the naturalization takes place while

the child is unmarried and under the age of 18; and (3) the child is residing in the

United States pursuant to a lawful admission for permanent residence at the time of

the naturalization of the parent, or thereafter begins to reside permanently in the

United States while under the age of 18. 8 U.S.C. § 1432 (1994) (repealed by the

Child Citizenship Act of 2000, Pub. L. No. 106-395, § 103(a), 114 Stat. 1631,

1632). An applicant for naturalization is not a citizen until the applicant takes the

prescribed oath of allegiance in an administrative ceremony or in a ceremony

conducted by an appropriate court. 8 C.F.R. § 337.9(a).




                                         3
              Case: 14-14974     Date Filed: 03/10/2017    Page: 4 of 8


      Here, the BIA correctly determined that Benjamin did not qualify for

derivative citizenship. Both parties agree that Benjamin was born in August 1979

and became a lawful resident in June 1989. According to the certificate attached to

Benjamin’s Blue Brief, his surviving parent, his mother, became a naturalized

citizen on May 5, 1999, after Benjamin turned 18. Therefore, Benjamin did not

meet the criteria for derivative citizenship under the former statute, 8 U.S.C. §

1432, which required him to be under the age of 18 when his mother took the oath

of citizenship and was naturalized. See In Re Rodriguez-Tejedor, 23 I. & N. Dec.

at 163; 8 U.S.C. § 1432 (1994); 8 C.F.R. § 337.9(a).

      To the extent Benjamin claims he is entitled to citizenship because his

mother submitted her application before he turned 18, we disagree. While the

Child Status Protection Act (“CSPA”) provides age-out protection for derivative

child beneficiaries adversely affected by administrative delays in the adjudication

of immigrant petitions, it does not mention applications for derivative citizenship

through naturalization. See Tovar, 646 F.3d at 1304; 8 U.S.C. § 1151(f)(1); see

generally 8 U.S.C. §§ 1151, 1154. Just as the BIA has held that the CSPA does not

apply to cancellation of removal because it is not expressly listed in the statute, see

Matter of Isidro-Zamorano, 25 I. & N. Dec. 829, 833 (BIA 2012), the BIA in this

case reasonably determined that the CSPA does not freeze a child’s age for

purposes of parental applications for naturalization. See Tovar, 646 F.3d at 1303.


                                          4
                Case: 14-14974       Date Filed: 03/10/2017      Page: 5 of 8


The BIA also correctly held that it was without authority to use equitable estoppel

because no court has the power to confer citizenship in violation of the limitations

set out by Congress. See I.N.S. v. Pangilinan, 486 U.S. 875, 883-85 (1988).

Accordingly, the BIA correctly determined that Benjamin did not qualify for

derivative citizenship. 1

       We also find no merit to Benjamin’s claim that the BIA incorrectly

determined that he was removable for having been convicted of an aggravated

felony offense. Although we lack jurisdiction to review final orders of removal

against aliens convicted of an aggravated felony, we have jurisdiction to review

constitutional claims or questions of law, including whether a specific conviction

constitutes an aggravated felony. 8 U.S.C. § 1252(a)(2)(C), (D).

       The INA provides that “[a]ny alien who is convicted of an aggravated felony

at any time after admission is deportable.” 8 U.S.C. § 1227(a)(2)(A)(iii). The INA

defines an aggravated felony as, among other things, “illicit trafficking in a

controlled substance (as defined in section 802 of Title 21), including a drug

trafficking crime (as defined in section 924(c) of Title 18).”                   8 U.S.C. §

1101(a)(43)(B). The term “drug trafficking crime” means any felony punishable

under the Controlled Substances Act (21 U.S.C. 801 et seq.).                    18 U.S.C. §

1
        As for Benjamin’s argument that the BIA erred by not responding to his motion to
terminate proceedings, the BIA expressly acknowledged the motion in its decision, and
effectively denied that motion and any other pending motions when it dismissed the appeal and
terminated his application.
                                              5
              Case: 14-14974     Date Filed: 03/10/2017     Page: 6 of 8


924(c)(2). Under the Controlled Substances Act, it is unlawful for any person

knowingly or intentionally to manufacture, distribute, or dispense, or possess with

intent to manufacture, distribute, or dispense, a controlled substance. 21 U.S.C. §

841(a)(1). The Controlled Substances Act defines “distribute” as “deliver,” and

“deliver” means “the actual, constructive, or attempted transfer of a controlled

substance.” Id. § 802(8), (11). The Controlled Substances Act classifies cocaine

as a controlled substance. Id. § 812 (Schedule II(a)(4)).

      To determine whether an alien’s state court conviction constitutes an

aggravated felony under the INA, we use the categorical or modified categorical

approach. Donawa v. U.S. Att’y Gen., 735 F.3d 1275, 1280 (11th Cir. 2013).

Under the categorical approach, we must confine our consideration only to the fact

of conviction and the statutory definition of the offense, and ask only whether the

state offense “necessarily involves facts equating the generic federal offense.” Id.

(emphasis omitted). We must determine whether the least of the acts criminalized

by the state law would necessarily violate a federal statute. Id. at 1281.

      An alien who is deportable is eligible for cancellation of removal and

adjustment of status, if the alien, in part, has not been convicted of any aggravated

felony. 8 U.S.C. § 1229b(a)(3), (b)(1)(C). An alien is permitted to voluntarily

depart the United States if the alien is not deportable for being convicted of an

aggravated felony. Id. § 1229c(a), (b)(1)(C). An alien is statutorily ineligible for


                                          6
               Case: 14-14974     Date Filed: 03/10/2017    Page: 7 of 8


adjustment of status if he is inadmissible for having committed a controlled

substance violation, and is not eligible for a waiver of this provision if the alien has

been convicted of an aggravated felony. Id. § 1182(a)(2)(A)(i)(II), (h).

      Here, the BIA correctly held that Benjamin’s May 15, 2003 conviction for

attempted criminal sale of cocaine was a categorical aggravated felony. Benjamin

was convicted of attempted criminal sale of a controlled substance -- cocaine -- in

the third degree in violation of New York law. N.Y. Penal Law §§110 and

220.39(1). Under New York law, a person is guilty of criminal sale of a controlled

substance in the third degree when he knowingly and unlawfully sells a narcotic

drug. N.Y. Penal Law § 220.39(1). A person is guilty of an attempt to commit a

crime when, with intent to commit a crime, he engages in conduct which tends to

effect the commission of such crime. N.Y. Penal Law § 110.00.

      To determine whether Benjamin’s New York conviction constitutes an

aggravated felony under the INA, we use the categorical approach, which asks

only whether the state offense necessarily involves facts equating to the generic

federal offense. See Donawa, 735 F.3d at 1280. It appears that the least of the acts

criminalized by N.Y. Penal Law §§ 110 and 220.39(1) -- the attempted sale of a

controlled substance -- would necessarily violate 21 U.S.C. § 841(a)(1) -- the

distribution of a controlled substance (which includes delivery or attempted

transfer of a controlled substance). See 21 U.S.C. §§ 802(8), (11), 841(a)(1);


                                           7
                 Case: 14-14974       Date Filed: 03/10/2017        Page: 8 of 8


Donawa, 735 F.3d at 1281. Therefore, even if Benjamin did no more than offer or

attempt to sell cocaine, the state offense would be punishable as a federal felony,

thus rendering it an aggravated felony. See Pascual, 707 F.3d at 405. Because

Benjamin’s conviction for sale of cocaine qualifies as an aggravated felony, he is

subject to deportability. 8 U.S.C. § 1227(a)(2)(A)(iii).2

       PETITION DENIED.




2
         Benjamin also argues on appeal that the IJ erred by not advising him about his eligibility
for relief. However, the record shows that although Benjamin appeared pro se throughout the
proceedings, the IJ provided Benjamin with two continuances in order allow him to find counsel.
The IJ also provided a third continuance so that Benjamin could review the additional removal
charges lodged against him. In any event, the AJ was not required under the INA to provide
counsel nor required to inform Benjamin of defenses available to him. See 8 U.S.C. §§
1229a(b)(1), 1362. Thus, we find no merit to Benjamin’s argument.
                                                 8